Citation Nr: 1643031	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-46 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 1, 2012, and in excess of 30 percent thereafter, for service-connected left knee disability (exclusive of the periods for which temporary total ratings were assigned under 38 C.F.R. § 4.30).

2.  Entitlement to a rating in excess of 10 percent prior to March 1, 2013, and in excess of 30 percent thereafter, for service-connected right knee disability (exclusive of the periods for which temporary total ratings were assigned under 38 C.F.R. § 4.30).

3.  Entitlement to a rating in excess of 30 percent for service-connected degenerative arthritis of the cervical spine (exclusive of the periods for which temporary total ratings were assigned under 38 C.F.R. § 4.30).

4.  Entitlement to an effective date earlier than February 17, 2010, for the award of service connection for degenerative disc disease of the lumbar spine, to include on the basis of clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified before a Veterans Law Judge concerning the issues listed on the title page.  In an October 2014 letter, the Veteran was informed that the Veterans Law Judge who conducted the November 2011 was no longer employed by the Board, and he had the right to elect a new hearing before a Veterans Law Judge.  In October 2014, he elected to have another Travel Board hearing at the RO.  In January 2015, he testified before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, he submitted additional evidence, along with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2015).

The claims were remanded in May 2012 and November 2014 for additional development; the claims have returned for further appellate review.

In August 2015, the Veteran requested a copy of all documents added to his claims file from 2014 to the present.  In September 2016, the Veteran withdrew this Privacy Act request.

In May 2015, the AOJ issued a rating decision that denied the Veteran's claim for an effective date earlier than February 17, 2010, for the award of service connection for degenerative disc disease of the lumbar spine, to include on the basis of CUE.  Thereafter, the Veteran filed a notice of disagreement in August 2015; however, as will be discussed further below, a statement of the case has not been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a rating in excess of 30 percent for service-connected degenerative arthritis of the cervical spine, and entitlement to an effective date earlier than February 17, 2010, for the award of service connection for degenerative disc disease of the lumbar spine, to include on the basis of CUE, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

During his January 2015 hearing, the Veteran indicated that he wished to withdrawal his claim for higher ratings for his service-connected left and right knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for his service-connected left and right knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, during his January 2015 Board hearing, the Veteran's representative stated that the Veteran wished to withdrawal his claims for increased ratings for his service-connected left and right knee disabilities.  The Veteran also submitted a written state reiterating his desire to withdraw these claims from appeal.  The Board finds that these statements were clear and unambiguous.  As such, those issues are withdrawn, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The claim of entitlement to a rating in excess of 10 percent prior to March 1, 2012, and in excess of 30 percent thereafter, for service-connected left knee disability is dismissed

The claim of entitlement to a rating in excess of 10 percent prior to March 1, 2013, and in excess of 30 percent thereafter, for service-connected right knee disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran was most recently afforded a VA examination in February 2013 to assess the nature and severity of his service-connected cervical spine disability.  However, the record indicates that his disability may have worsened since that time.  Specifically, during his January 2015 Board hearing, he stated the he had undergone a number of procedures for his cervical spine.  See January 2015 Hearing Transcript, pg. 23-24.

When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the evidence of record indicates that the Veteran's cervical spine disability may have worsened since the February 2013 VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his service-connected cervical spine disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the issue of entitlement to an effective date earlier than February 17, 2010, for the award of service connection for degenerative disc disease of the lumbar spine, to include on the basis of CUE, following a December 2014 rating decision which granted service connection for degenerative disc disease of the lumbar spine, in February 2015, the Veteran filed a claim for an earlier effective date, to include on the basis of CUE.  In a May 2015 rating decision, the AOJ denied the Veteran's claim for an earlier effective date, and in August 2015, he submitted a timely notice of disagreement.  To date, a statement of the case has not been issued yet.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of a statement of the case on this is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through February 7, 2013, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning his claim of entitlement to an effective date earlier than February 17, 2010, for the award of service connection for degenerative disc disease of the lumbar spine, to include on the basis of CUE.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the statement of the case to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records relevant to his cervical spine disability.  VA treatment records dated through February 7, 2013, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his cervical spine disability.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine disability. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the cervical spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the Veteran's disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected cervical spine disability.

A complete medical rationale for all opinions expressed must be provided.

6.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


